Citation Nr: 9928692	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  95-35 988	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision by the VA Medical 
Center in Miami, Florida.  

The Board remanded the case in May 1997 for further 
development.  

A hearing before this Member of the Board was conducted in 
February 1999.  


FINDINGS OF FACT

1.  The veteran is service-connected for dermatophytosis 
pedis with hyperhidrosis and tinea cruris.  

2.  The veteran uses topical medications to treat his 
service-connected skin disability.  

3.  A VA prosthetics representative has reported that topical 
medications used by the veteran to treatment his service-
connected skin disability would not cause irreparable damage 
to his garments.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to an annual clothing 
allowance has not been presented.  38 U.S.C.A. §§ 1162, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.810 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Grottveit v. Brown, 5 Vet. App. 
91 (1993), Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
a veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).

To establish entitlement to an annual clothing allowance on 
the basis of medication prescribed for a service-connected 
skin disorder, the VA Under Secretary for Health or the Under 
Secretary's designee must certify that the veteran's use of 
medication prescribed by a physician causes irreparable 
damage to the veteran's outergarments.  38 U.S.C.A. § 1162; 
38 C.F.R. § 3.810(a)(2).

The veteran uses prescription medication to treat his 
service-connected dermatophytosis pedis with hyperhidrosis 
and tinea cruris.  VA outpatient treatment records reflect 
treatment with a number of medications, including the 
following topical medications: Aquaphor ointment, 
Clotrimazole ointment, Nystatin cream, and Whitfield's 
ointment.  

In statements and testimony, the veteran has argued that the 
topical medications he uses to treat his service-connected 
skin disability stain his pants and that these stains cannot 
be removed by washing the garments.  

In a clothing allowance evaluation dated in October 1993, a 
Prosthetics Representative at the VA medical facility noted 
that the veteran had been seen at the VA outpatient clinic in 
Riviera Beach, Florida, by a dermatologist and podiatrist and 
that there was no documentation that the veteran's medication 
caused damage to the veteran's outergarments.  The 
Representative also stated that the Supervisor of Pharmacy 
Services at that medical facility had reviewed the veteran's 
medications and stated that the topical ointments were 
washable and would not cause damage to the veteran's 
garments.  

The Board finds that, since the veteran's assertion are not 
supported by a statement from the Under Secretary or the 
Under Secretary's designee indicating that the medication 
used for the service-connected skin disability causes 
irreparable damage to the veteran's outergarments, he has not 
submitted evidence that would justify a belief by a fair and 
impartial individual that his claim is well grounded.  Thus, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a), and his claim as a matter of law is not well 
grounded.  See Grottveit, supra.  



ORDER

Entitlement to an annual clothing allowance is denied, as a 
well-grounded claim has not been submitted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

